Title: To John Adams from James Lovell, 21 December 1777
From: Lovell, James
To: Adams, John


      
       Dear Sir
       
        21st. PM December 1777
       
      
      After the Resolve for stopping Burgoyne had passed, some were of opinion that a State of Facts found by the Committee should have preceeded the reasoning. Perhaps you will judge that it is already too laboured a report.
      I inclose for your own use the State of Facts alluded to which did not enter into the business of Congress; but was only talked of.
      We have intelligence now that 2 Hoits Howitzers were thrown into a river; and it is declared that Carleton has scourged some of the returned Canadians to make them take up arms.
      Tho’ the Paper containing the affidavits of a prisoner is in Form with its oath yet I cannot myself believe the Savages eat our Flesh. Adieu,
      
       J L
      
      
       I could not get any Resolves passed so as to answer Mr. Izard’s letter but will be diligent to do it soon.
      
     